Citation Nr: 1027537	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  97-31 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disorder manifested by 
pelvic pain.  


REPRESENTATION

Appellant represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to August 1995.

The instant appeal arose from an August 1996 rating decision of 
the Department of Veteran Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim.  Thereafter, 
a hearing was held in June 2001 at the RO before the undersigned 
Veterans Law Judge who was designated to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (2009).   

The Board remanded the claim for further development in October 
2001.

The issues of entitlement to service connection for a 
bilateral foot disorder, irritable bowel syndrome, a right 
foot disorder, a neck and cervical spine disorder, and a 
bilateral shoulder disorder have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.  

Finally, while the Board recognizes that the Veteran has recently 
signed a power of attorney (POA) in favor of the American Legion 
with respect to the above-noted referred claims (the record 
reflects that the date of the POA is the same date as the date of 
the new claims), there is no indication in the record that the 
representative was also engaged to take any action with respect 
to claims that have been previously adjudicated in the Veteran's 
favor, such as the instant claim on appeal.  Therefore, despite 
the fact that American Legion received courtesy notice of the 
return of this matter to the Board's docket in July 2010, and 
will receive a courtesy copy of this decision, the Board finds 
that there was no obligation to do so, and that there is also no 
obligation on the part of VA to furnish American Legion with an 
opportunity to submit either a VA Form 646 or informal hearing 
presentation prior to the Board's further consideration of this 
appeal.  As noted more fully below, there is simply no remaining 
issue in controversy with respect to this claim that the 
Veteran's representative needs to address by way of additional 
argument.  The Board's position is also supported by the lack of 
any inquiry or other action by American Legion in response to the 
Board's letter of July 2010.


FINDING OF FACT

As the RO has granted service connection for pelvic adhesions 
with pelvic pain, there is no longer a controversy regarding the 
issue of entitlement to service connection for a disorder 
manifested by pelvic pain.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to a claim for service connection for a disorder 
manifested by pelvic pain.  38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that affects 
the provision of benefits by the Secretary to Veterans or the 
dependents or survivors of Veterans.  38 U.S.C.A. § 511(a).  All 
questions in a matter which under sections 511(a) of this title 
is subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary.  Final decisions on such 
appeals shall be made by the Board.  Decisions of the Board shall 
be based on the entire record in the proceeding and upon 
consideration of all evidence and material of record and 
applicable provisions of law and regulation.  38 U.S.C.A. § 
7104(a).  The Board of Veterans' Appeals may dismiss any appeal 
which fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105.

Following the Board's October 2001 remand of the Veteran's claim 
for service connection for a disorder manifested by pelvic pain, 
a January 2003 rating decision granted service connection for 
pelvic adhesions with pelvic pain.  The determination has 
rendered moot the issue of entitlement to service connection for 
a disability manifested by pelvic pain.  The Board is, however, 
required to provide reasons and bases for its determination.  Zp 
v. Brown, 8 Vet. App. 303 (1995).

More specifically, with the grant of service connection for 
pelvic adhesions with pelvic pain, there no longer exists any 
case or controversy as to the issue of entitlement to service 
connection for a disorder manifested by pelvic pain.  

The RO having granted service connection for pelvic adhesions 
with pelvic pain, there is no longer a question or controversy 
with respect to the issue under review.  No greater benefit could 
be provided.  Nor are any exceptions to the mootness doctrine 
present.  Thomas v. Brown, 9 Vet. App. 269, 270 (1996); Hudgins 
v. Brown, 8 Vet. App. 365, 367- 68 (1995); Bond v. Derwinski, 2 
Vet. App. 376, 377 (1992); 38 U.S.C.A. §§ 511, 7104, 7105; 38 
C.F.R. § 20.101.

ORDER

The appeal for entitlement to service connection for a disorder 
manifested by pelvic pain is dismissed.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


